UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2009 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29735 PNG VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 5310 Harvest Hill Road, Suite 229 Dallas, TX75230 (Address of principal executive offices) 214-666-6250 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. □ Yes□ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □ Yes□ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of April 30, 2009 there were 10,013,019 shares of common stock of the registrant outstanding. PNG VENTURES, INC. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Page Nos. Item 1. Financial Statements 2 Consolidated Balance Sheets at March 31, 2009 (unaudited) and December 31, 2008 2 Unaudited Consolidated Statements of Operations for the Three Months EndedMarch 31, 2009,and the Three Month Predecessor Period Ended March 31, 2008 3 Unaudited Consolidated Statements of Cash Flows for the Three Months EndedMarch 31, 2009, and the Three Month Predecessor Period Ended March 31, 2008 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 31 1 PART 1FINANCIAL INFORMATION Item1.Financial Statements PNG VENTURES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands, except per share amounts) ASSETS March 31, 2009 December31, 2008 Current Assets Cash and cash equivalents $ 621 $ 419 Trade accounts receivable, net of allowances totaling $32 and 2,624 3,365 Prepaid expenses and other current assets 882 1,124 Total Current Assets 4,127 4,908 Property, Plant and equipment, net of accumulated depreciation 33,382 33,321 Prepaid and other long term assets 2,403 2,943 Total Assets $ 39,912 $ 41,172 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ 2,068 $ 1,851 Line of credit 1,374 1,871 Current portion of long term debt, net of discount of $101 and $0 34,184 806 Convertible promissory notes, net of discount $41 and $0 3,214 Notes payable and other current liabilities 3,765 3,806 Total Current Liabilities 44,605 8,334 Convertible promissory notes, net of discount $0 and $55 ― 3,201 Long term debt, net of discount of $0 and $119 ― 33,075 Total Long Term Liabilities ― 36,276 Total Liabilities 44,605 44,610 Stockholders’ Equity (Deficit) Common stock, $.001par value, 50,000,000shares authorized, 10,013,019 shares issued and outstanding 10 10 Additional paid-in capital (10 ) (10 ) Accumulated deficit (4,693 ) (3,438 ) Total Stockholders’ Equity (Deficit) (4,693 ) (3,438 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 39,912 $ 41,172 See accompanying notes to consolidated financial statements 2 PNG VENTURES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) ($ in thousands, except per share amounts) Successor Entity Predecessor Entity ThreeMonths Ended March31, 2009 ThreeMonths Ended March31, 2008 Revenue $ 6,405 $ 7,421 Cost of sales (exclusive of items shown separately below) 4,196 5,984 Gross profit 2,209 1,437 Compensation 448 293 Other selling, general and administrative 896 596 Depreciation 578 376 Net income from operations 287 172 Other income (expense) Interest expense (1,542 ) (1,649 ) Other income – debt forgiveness ― 11 Total other expense (1,542 ) (1,638 ) Net loss $ (1,255 ) $ (1,466 ) Net loss per share - basic and diluted $ (.123 ) $ n/a Weighted average number of common shares outstanding - basic anddiluted 10,013,019 n/a See accompanying notes to consolidated financial statements 3 PNG VENTURES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($ in thousands) Successor Entity Predecessor Entity ThreeMonths Ended March31, 2009 ThreeMonths Ended March31, 2008 Cash Flows from Operating Activities: Net income (loss) $ (1,255 ) $ (1,466 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 578 376 Debt discount amortization 417 226 Decrease (increase) in: Accounts receivable 741 519 Prepaids and other Assets 242 1,105 Accounts payable and accrued expenses 223 2,763 Net cash provided by (used in) operating activities 946 3,523 Cash Flows From Investing Activities: Purchases of equipment (491 ) — Acquisition cash of LNG business — — Net cash (used in) investing activities (491 ) — Cash Flows From Financing Activities: Related party advances, net — (3,304 ) Repayments ofconvertible debt (41 ) — Proceeds from debt issuances 285 — Net changes in line of credit (497 ) (132 ) Net cash used in financing activities (253 ) (3,436 ) Net increase in cash 202 87 Cash and cash equivalents Beginning of period 419 — End of period $ 621 $ 87 Supplemental Cash Flow Disclosures: Cash paid for income taxes — — Cash paid for interest $ 1,180 $ 944 See accompanying notes to consolidated financial statements 4 PNG VENTURES, INC. NOTESTO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS March 31, NOTE 1 — BASIS OF PRESENTATION PNG Ventures, Inc. (“PNG” or the “Company” or the “Successor Entity” or “us” or “we”) was incorporated in the state of Nevada on September 23, 1995 as Telecommunications Technologies, Ltd.On September 24, 1995, the Company entered a plan of reorganization whereby it purchased all the assets of Temple Summit Management Corporation (“TSMC”), organized in the state of Texas on August 23, 1991 and re-incorporated in September 1994.This business combination was treated as a reverse acquisition for accounting purposes.On February 20, 1998, the Company changed its name to PNG Ventures, Inc. The Company has had little activity until December 2002, when the Company entered into a joint venture agreement and working interest in certain petroleum and related gas licenses.The joint venture agreement was entered into with Anhydride Petroleum (Canada) Inc. a wholly owned subsidiary of Uranium Power Corporation.There is currently no activity under the terms of the joint venture agreement and the Company believes that there is presently no current value nor any obligations related to the joint venture agreement. On June 30, 2008, the Company entered into the production, distribution and sale of liquefied natural gas (“LNG”) by completing the acquisition of New Earth LNG, LLC, a Delaware limited liability company (“New ELNG”) from Earth Biofuels, Inc.New ELNG is a provider of LNG to transportation, industrial and municipal markets in the western United States and portions of Mexico. With this acquisition, the Company changed its primary business focus to liquefied natural gas production and distribution.Before June 30, 2008, the Company was considered a blank check company. The Companyacquired New ELNG via a Share Exchange Agreement (the “Exchange
